2 F.3d 1151
145 L.R.R.M. (BNA) 2576
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TRADE CONTRACTING COMPANY, INC., Respondent.
No. 92-5776.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1993.

1
Before BOGGS and SILER, Circuit Judges, and JOINER, Senior District Judge.*


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Trade Contracting Company, Inc., Royal Oak, Michigan, its officers, agents, successors, and assigns, enforcing its order dated November 8, 1991, in Case No. 7-CA-31739, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, Trade Contracting Company, Inc., Royal Oak, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

4
(a) Failing and refusing to bargain collectively with Laborers' International Union of North America, Local 1076, AFL-CIO, as the 8(f) representative of the employees in the bargaining unit by failing and refusing to make contractually required contributions to the vacation and holiday benefit fund on behalf of the Charging Party, Richard G. Swiney.


5
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


6
2. Take the following affirmative action necessary to effectuate the policies of the Act.


7
(a) Make the contractually required contributions to the vacation and holiday benefit fund on behalf of the Charging Party, Richard G. Swiney, in the manner set forth in the remedy section of the Board's decision.


8
(b) On request, bargain in good faith with Laborers' International Union of North America, Local 1076, AFL-CIO, as the 8(f) representative of the employees in the unit below:


9
All laborers employed by the Respondent, excluding guards and supervisors as defined in the Act.


10
(c) Post at its facility in Royal Oak, Michigan, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


11
(d) Notify the Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

12
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


13
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

14
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post this notice.


15
WE WILL NOT fail and refuse to bargain collectively with Laborers' International Union of North America, Local 1076, AFL-CIO, as the 8(f) representative of our employees in the bargaining unit described below by failing and refusing to make contractually required contributions to the vacation and holiday benefit fund on behalf of Richard G. Swiney.


16
WE WILL NOT in any like or related manner interfere with restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


17
WE WILL, on request, bargain with Laborers' International Union of North America, Local 1076, AFL-CIO, as the 8(f) representative of our employees in the following appropriate unit:


18
All laborers employed by us, excluding guards and supervisors.


19
WE WILL make the contractually require contributions to the vacation and holiday benefit fund on behalf of Richard G. Swiney, with interest.


20
TRADE CONTRACTING COMPANY, INC.


21
/s/ (Employer)

Dated __________
By __________ (Representative) (Title)

22
This is an official notice and must not be defaced by anyone.


23
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation